Certiorari, 346 U. S. 854, to the United States Court of Appeals for the District of Columbia Circuit.

Per Curiam:

The judgment is vacated and the case is remanded to the District Court with directions to dismiss the complaint. Heikkila v. Barber, 345 U. S. 229.
Mr. Justice Black would re*907verse the judgment of the Court of Appeals. Mb. Justice Douglas and Mb. Justice Jackson dissent.
Jack Wasserman argued the cause and filed a brief for petitioner. Murray L. Schwartz argued the cause for respondents. With him on the brief were Acting Solicitor General Stern, Assistant Attorney General Olney, Beatrice Rosenberg, J. F. Bishop, L. Paul Winings and Maurice A. Roberts.